DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note: It is noted that the computer readable medium excludes signal per applicant’s specification [0070]. 
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “instructions that upon execution by the processor” which renders the processor inactive in the claim. It is recommended to the applicant to recite “the instructions, which when executed by the processor…” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2019/0005005) in view of Brown et al (US 2019/0042988).
Regarding claim 1, 9, and 15, Moore et al discloses A system, method and medium for deriving insight from telemetry data, the system comprising: a processor; and a computer-readable medium storing instruction that are operative upon execution by the processor to [0009, 0028, 0031, 0065, 0072, 0073]:
 receive telemetry data [0031];
Please note that in this example sensor data is collected. 
map the identified properties to a set of identified tags, based at least on a tag library, wherein the tag library comprises predetermined relationships of tags with properties [0039-0042];
Please note that in this example  similar data is grouped together with the associated tags. 
based at least on the mapping of the identified properties to the set of identified tags, generate first insight data for the telemetry data [0042-0049];
Please note that in this example semantic data is determined from the mapping. 
generate a first report of the insight data [0023, 0005, 0043];
Please note that in this example assets can be analyzed together for understanding. 
However, Moore et al does not expressly disclose but Brown et al discloses parse the received telemetry data to identify properties [0192];
Please note that in this example, the collected data is analyzed to detect missing information or similarity traits amongst the collected data. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moore et al by analyzing the input data, for the purpose of correlating data trends, based upon the beneficial teachings provided by Brown et al, see for example [0192].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 2, 11, and 17, Moore et al and Brown et al disclose all the limitations of independent claims 1, 8, and 15. Moore et al further discloses the instructions are further operative to generate or modify the tag library, and wherein generating or modifying the tag library comprises: providing a first list of tags for display to a user on a user interface; receiving a list of properties from the user via the user interface; and relating at least a portion of the first list of tags with at least a portion of the list of properties [0049, 0005, 0041];
Please note that in this example similar tags can be grouped together. 
Regarding claims 3, 12, and 18, Moore et al and Brown et al disclose all the limitations of independent claims 1, 8, and 15. Moore et al further discloses wherein relating at least a portion of the first list of tags with at least a portion of the list of properties comprises assigning at least one tag within the first list of tags to at least one property within the list of properties with an artificial intelligence (AI) model; and wherein generating or modifying the tag library further comprises training the Al model using previously determined relationships of tags with properties [0005, 0041, 0049];
Please note that in this example AI can be used to group and assign tags. 
Regarding claims 4, 13, and 20, Moore et al and Brown et al disclose all the limitations of independent claims 1, 8, and 15. Moore et al further discloses wherein the instructions are further operative to: based at least on modifying the tag library, generate second insight data for the telemetry data; and generate a second report of the second insight data [0064];
Please note that the tags can be modified and updated. 
Regarding claims 5, 9, and 16, Moore et al and Brown et al disclose all the limitations of independent claims 1, 8, and 15. Moore et al further discloses wherein receiving telemetry data comprises receiving a telemetry message over a network, and wherein the network comprises a wired network or wireless network or both [0028]. 
Regarding claims 6 and 10, Moore et al and Brown et al disclose all the limitations of independent claims 1, 8, and 15. Moore et al further discloses wherein the telemetry data comprises sensor data [0027, 0031]. 
Regarding claim 7, Moore et al and Brown et al disclose all the limitations of independent claims 1, 8, and 15. Moore et al does not expressly disclose but Brown et al further discloses wherein generating first insight data for the telemetry data comprises generating data relating to usage, performance, or health of a monitored device, arrangement of devices, or service [0160, fig 18]. 
The motivation to combine is the same as disclosed in point (9). 
Regarding claim 14, Moore et al and Brown et al disclose all the limitations of independent claims 1, 8, and 15. Moore et al further discloses identifying a source of at least a portion of the telemetry data; and wherein generating or modifying the tag library comprises assigning at least one tag within the first list of tags to at least one property within the list of properties based at least on identifying the source of at least a portion of the telemetry data [0064];
Please note that in this example the algorithm is capable of filtering and updating so that the tags can be modified. 
Regarding claim 19, Moore et al and Brown et al disclose all the limitations of independent claims 1, 8, and 15. Moore et al further discloses wherein relating at least a portion of the first list of tags with at least a portion of the list of properties comprises receiving user input assigning at least one tag within the first list of tags to at least one property within the list of properties with drag and drop tagging [0050];
Please note that in this example components may be dragged and dropped in the user interface. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lai et al (US 2015/0112925) discloses receiving the list of channels, within which each channel is represented by a channel record. A first channel record representing the first channel is modified, such that modifying includes storing a first timestamp identifying a time of the modification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436